Per. Curiam,
We are not convinced that the special facts and circumstances of this case did not justify the court below in departing from the ordinary rule, and in disposing of it as shown by the record. A careful consideration of the evidence has satisfied us that the appellant has not been unjustly prejudiced by the action of the court below, and his conduct, as found by the learned president of that court, was not such as should induce us, on any technical ground, to relieve him from the consequences of a decree of which he at least has no just reason to complain.
Decree affirmed and appeal dismissed at appellant’s costs.